DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/14/2019. An initialed copy is attached to this Office Action.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,238,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the method and systems of the patent encompass the methods of the current application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,665,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the method and systems of the patent encompass the methods of the current application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,548,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the patent encompass the methods of the current application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,305,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the patent encompass the methods of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4, 6, 8, 11-13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi (USPG Pub No. 2010/0014801, used herein as a translation of PCT/JP2007/056444) in view of Yoshinaga et al. (JP 2008-158133 A), hereinafter “Yoshinaga”.
Regarding claim 2, Doi discloses a method for processing signals (see Fig. 7, Paragraph 43), the method comprising: generating a multi-level, amplitude-modulated optical signal (Paragraph 43), the multi-levels modulated directly in the optical domain utilizing an optical modulator (10) driven by first and second electrical input signals (V2(t)-V4(t)) (see Fig. 7, 
Regarding claim 11, Doi discloses a method for processing signals (see Fig. 7, Paragraph 43), the method comprising: generating a multi-level, amplitude-modulated optical signal (Paragraph 43), the multi-levels modulated directly in the optical domain utilizing an optical modulator (10) driven by first and second electrical input signals (V2(t)-V4(t)) (see Fig. 7, Paragraphs 44, 45), wherein: said optical modulator (10) configures more than two output levels (at 24, 34, 44) in said multi-level amplitude modulated optical signal (see Fig. 7, Paragraphs 44, 45). Doi discloses the claimed invention, but does not specify and one or more drivers are coupled to said optical modulator. Paragraphs 26 and 27 teach that a driving section applies an electrical signal to an electrode of the light modulator for each electrical signal. This feature is also further evidenced by Yoshinaga. In the same field of endeavor, Yoshinaga discloses and one or more drivers (33a/33b) are coupled to said optical modulator (see Figs. 8, 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Doi with and one or more drivers are coupled to said optical modulator of Yoshinaga for the purpose of providing a simplified optical modulator circuit and method (Abstract).

Regarding claims 4 and 13, Doi and Yoshinaga teach a method as is set forth above, Yoshinaga wherein said one or more multiplexers (18) selects an electrical input or a complement of said electrical input (see Figs. 7-11, 15, Paragraphs 20, 31).
Regarding claims 6 and 15, Doi further discloses wherein said optical modulator (10) is integrated on a single substrate (1) (see Fig. 7, Paragraph 26).
Regarding claims 8 and 17, Doi further discloses wherein said optical modulator (10) comprises a Mach-Zehnder interferometer (Paragraph 44).
Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi (USPG Pub No. 2010/0014801, used herein as a translation of PCT/JP2007/056444) in view of Yoshinaga (JP 2008-158133 A) as applied to claims 2 and 11 above, and further in view of Zitelli (USPG Pub No. 2005/0002676).
Regarding claim 5, Doi discloses in a plurality of optical modulator elements (20-40) in said optical modulator (10) (see Fig. 7). Doi and Yoshinaga disclose the claimed invention, but do not specify comprising synchronizing phase addition utilizing one or more electrical delay lines. In the same field of endeavor, Zitelli discloses comprising synchronizing phase addition utilizing one or more electrical delay lines (Paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Doi and Yoshinaga with comprising synchronizing phase addition utilizing one or more electrical delay lines of Zitelli for the purpose of generating synchronous signals (Paragraph 47). 
Regarding claim 14, Doi discloses in a plurality of optical modular sections (20-40) in said optical modulator (10) (see Fig. 7). Doi and Yoshinaga disclose the claimed invention, but . 
Claims 7, 9, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi (USPG Pub No. 2010/0014801, used herein as a translation of PCT/JP2007/056444) in view of Yoshinaga (JP 2008-158133 A) as applied to claims 2 and 11 above, and further in view of Gunn, III et al. (USPG Pub No. 2005/0036791), hereinafter “Gunn”.
Regarding claims 7 and 16, Doi and Yoshinaga disclose the claimed invention, but do not specify wherein said single substrate comprises one of: silicon, gallium arsenide, germanium, indium gallium arsenide, indium phosphide, or polymer-based materials. In the same field of endeavor, Gunn discloses wherein said single substrate comprises one of: silicon, gallium arsenide, germanium, indium gallium arsenide, indium phosphide, or polymer-based materials (Paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Doi and Yoshinaga with wherein said single substrate comprises one of: silicon, gallium arsenide, germanium, indium gallium arsenide, indium phosphide, or polymer-based materials of Gunn for the purpose of using low cost and well developed processes for the fabrication of the device(s) (Paragraph 34). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	
	

.
Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi (USPG Pub No. 2010/0014801, used herein as a translation of PCT/JP2007/056444) in view of Yoshinaga (JP 2008-158133 A) as applied to claims 2 and 11 above, and further in view of Akiyama et al. (USPG Pub No. 2006/0263098), hereinafter “Akiyama”.
Regarding claims 10 and 19, Doi and Yoshinaga disclose the claimed invention, but do not specify comprising measuring the configured levels utilizing one or more monitor photodiodes. In the same field of endeavor, Akiyama discloses comprising measuring the configured levels utilizing one or more monitor photodiodes (Paragraph 104). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Doi and Yoshinaga with comprising measuring the configured levels utilizing one or more monitor photodiodes of Akiyama for the purpose of monitoring a part of the optical output (Paragraph 104). 
Prior Art Citations
               Nemecek et al. (USP No. 5,710,653), Ranganath (USPG Pub No. 2008/0131141), Cisternino et al. (USP No. 6,204,956) and Nakamura et al. (USP No. 6,744,546) are each being cited herein to show a method for processing signals that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/23/2021